     Case 4:20-cv-00335-SHR Document 87 Filed 06/11/21 Page 1 of 3



 1 Daniel C. Barr (#010149)
   Janet M. Howe (#034615)
 2 PERKINS COIE LLP
   2901 North Central Avenue, Suite 2000
 3 Phoenix, Arizona 85012-2788
   Telephone: 602.351.8000
 4 Facsimile: 602.648.7000
   DBarr@perkinscoie.com
 5 JHowe@perkinscoie.com
   DocketPHX@perkinscoie.com
 6
   Brent P. Ray (admitted pro hac vice)
 7 Andrew J. Chinsky (admitted pro hac vice)
   KING & SPALDING LLP
 8 110 North Wacker Drive, Suite 3800
   Chicago, Illinois 60606
 9 Telephone: 312 995 6333
   Facsimile: 312 995 6330
10 bray@kslaw.com
   achinsky@kslaw.com
11
   Attorneys for Plaintiffs and the Class
12 (Additional Counsel on Signature Page)

13
                            UNITED STATES DISTRICT COURT
14
                                      DISTRICT OF ARIZONA
15

16   D.H., by and through his mother, Janice
     Hennessy-Waller, and John Doe, by his
17   guardian and next friend, Susan Doe, on      No. CV-20-00335-TUC-SHR
     behalf of themselves and all others
18   similarly situated,
                                                  NOTICE OF SERVICE OF
19                      Plaintiffs,               DISCOVERY

20         v.

21   Jami Snyder, Director of the Arizona
     Health Care Cost Containment System, in
22   her official capacity,

23                      Defendant.

24

25        PLEASE TAKE NOTICE that on June 11, 2021, Plaintiffs D.H., a minor, by his

26 mother and next friend JANICE HENNESSY-WALLER and JOHN DOE, by his
     Case 4:20-cv-00335-SHR Document 87 Filed 06/11/21 Page 2 of 3



1 guardian and next friend, SUSAN DOE served via email the following discovery on

2 counsel for Defendant:
3         Plaintiffs' Requests for Production of Documents, Set Two

4    Dated: June 11, 2021                  PERKINS COIE LLP
5
                                           By: /s/ Janet M. Howe
6                                              Daniel C. Barr (#010149)
                                               Janet M. Howe (#034615)
7                                              2901 North Central Avenue, Suite 2000
                                               Phoenix, Arizona 85012-2788
8                                              DBarr@perkinscoie.com
                                               JHowe@perkinscoie.com
9
                                           Brent P. Ray (admitted pro hac vice)
10                                         Andrew J. Chinsky (admitted pro hac vice)
                                           KING & SPALDING LLP
11                                         110 N. Wacker Drive, Suite 3800
                                           Chicago, Illinois 60606
12                                         Telephone: 312 995 6333
                                           Facsimile: 312 995 6330
13                                         bray@kslaw.com
                                           achinsky@kslaw.com
14
                                           Asaf Orr (admitted pro hac vice)
15                                         NATIONAL CENTER FOR LESBIAN
                                           RIGHTS
16                                         870 Market Street, Suite 370
                                           San Francisco, CA 94102
17                                         Telephone: 415 392 6257
                                           Facsimile: 415 392 8442
18                                         aorr@nclrights.org

19                                         Abigail K. Coursolle (admitted pro hac vice)
                                           Catherine McKee (admitted pro hac vice)
20                                         NATIONAL HEALTH LAW PROGRAM
                                           3701 Wilshire Boulevard, Suite 750
21                                         Los Angeles, CA 90010
                                           Telephone: 310 204 6010
22                                         coursolle@healthlaw.org
                                           mckee@healthlaw.org
23
                                          Attorneys for Plaintiffs and the Class
24

25

26

                                             -2-
      Case 4:20-cv-00335-SHR Document 87 Filed 06/11/21 Page 3 of 3



 1                              CERTIFICATE OF SERVICE

 2        I hereby certify that on June 11, 2021, I electronically transmitted the attached

 3 documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4 Notice of Electronic Filing to the following CM/ECF registrants:

 5 Logan T. Johnston
   JOHNSTON LAW OFFICES, P.L.C.
 6 14040 N. Cave Creek Rd., Suite 309
   Phoenix, Arizona 85022
 7 ltjohnston@live.com

 8 David Barton
   Kathryn Hackett King
 9 BURNSBARTON PLC
   2201 E. Camelback Road, Suite 360
10 Phoenix, AZ 85016
   david@burnsbarton.com
11 kate@burnsbarton.com
12 Attorneys for Defendant

13 s/ Marie C. van Olffen

14
15

16

17
18

19

20
21

22

23
24

25

26

                                                -3-
     138410.0001\152779794.1
